NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEE ANN LOVE,                                   No.    16-16720

                Plaintiff-Appellant,            D.C. No. 5:15-cv-03884-BLF

 v.
                                                MEMORANDUM*
JOHNNY OLIVER WISEMAN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Lee Ann Love appeals pro se from the district court’s order affirming the

bankruptcy court’s orders determining Love’s secured status, and dismissing in

part Love’s adversary proceeding against the trustee and the debtors. We review

de novo our own jurisdiction and whether a bankruptcy court’s decision is final.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Love’s request for oral
argument, set forth in her opening brief, is denied.
SilverSage Partners, Ltd. v. City of Desert Hot Springs (In re City of Desert Hot

Springs), 339 F.3d 782, 787 (9th Cir. 2003). We dismiss.

      This court lacks jurisdiction because the bankruptcy court’s orders did not

dispose of all claims against all defendants in Love’s adversary proceeding. See

Walther v. King City Transit Mix, Inc. (In re King City Transit Mix, Inc.), 738 F.2d

1065, 1066-67 (9th Cir. 1984) (bankruptcy court order dismissing one of four

counterclaims in adversary proceeding was not final); see also SS Farms, LLC v.

Sharp (In re SK Foods, L.P.), 676 F.3d 798, 801-02 (9th Cir. 2012) (district court

order affirming interlocutory bankruptcy court order is also interlocutory). Nor did

the bankruptcy court direct entry of judgment under Federal Rule of Civil

Procedure 54(b) and Federal Rule of Bankruptcy Procedure 7054. See Walther,

738 F.2d at 1067.

      Love’s request to treat this appeal as a petition under 28 U.S.C. § 1651, set

forth in her opening brief, is denied.

      DISMISSED.




                                         2                                    16-16720